DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 10, 15, 18 and 20 are objected to because of the following informalities:  
Regarding claim 1 “passed” should read –past—in line 12 of the claim.
Regarding claim  “passed” should read –past—
Claim 10 should be rewritten to read --wherien positioning of the first actuation surface repositions the first contact surface.—
Regarding claim 15 “passed” should be –past--
Regarding claim 18  “passed” should read –past—in line 12 of the claim
Regarding claim 20,  “passed” should be ---past--
  	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawson (US 2012/0097170), hereinafter Dawson.
Regarding claim 1, Dawson teaches a system (Fig. 1) comprising:
an adjustable flow tracheostomy valve assembly (Fig. 1: 10) having a housing (Fig. 4:20, paragraph 85), a diaphragm (Fig. 7: 108, paragraph 102) and a flow adjustment component (Fig. 1: 38);
the housing defining an interior airflow path (Fig. 9: flow path 160), the housing having an exterior surface (Fig. 4: outside surface of 20), a distal aperture (Fig. 1, Fig. 4, Fig. 9: 114) defining a distal opening extending from the exterior surface to the interior airflow path (Fig. 9: opening 114 extends into interior flow path), and a proximal aperture defining a proximal opening (Fig. 9: opening at bottom of housing 20), the distal opening and the proximal opening communicating with the interior airflow path (Fig. 9);
the diaphragm being disposed within the housing along the interior airflow path between the distal opening and the proximal opening (Fig. 8 and 9), the diaphragm being biased to a closed position to prevent air from passing the diaphragm along the interior airflow path (Fig. 9: the diaphragm rests against valve stop 76 and so will not allow air to pass, paragraph 105), the diaphragm being configured to selectively move to an open position to enable air to be drawn into the distal opening (paragraph 41, moves during inhalation), past the diaphragm (Fig. 9), and out of the proximal opening in an inhaling direction in response to a proximal side of the diaphragm being exposed to a predetermined negative air pressure applied at the diaphragm as a suction force (paragraph 137, the diaphragm 108 has a resistive force when subjected to airflow and so will open when the inhalation pressure is greater than that resistive force) ;
the flow-adjustment component (fig. 1: 38) having a wall portion (Fig. 1: 38 has a wall) with an inner surface configured to conform to the exterior surface of the housing (Fig. 9: inside wall next to 20 the wall portion further having a flow-adjustment aperture defining a flow-adjustment opening (Fig. 1, Fig. 9: 118), the wall portion being movable relative to the housing between an open positon (paragraph 27), at which the wall portion does not obstruct airflow through the distal opening (paragraph 27), and a closed positon, at which the wall portion prevents air from passing through the flow-adjustment opening and into the distal opening (paragraph 27, paragraph 160).

Regarding claim 2, Dawson teaches the system of claim 1, and further teaches wherien the wall portion is configured to move with an entirety of the flow adjustment component. (Fig. 1, Fig. 12, the ring is a one piece component so would move in its entirety)

Regarding claim 3, Dawson teaches the system of claim 1, and further teaches wherien:
the flow adjustment component has a side wall (Fig. 1, Fig. 12), an inner surface of which defines a receptacle (Fig. 12: the inside of ring 38), which is configured to receive therein a distal end of the housing (Fig. 1) such that the distal opening is positioned within the receptacle (Fig. 1: the distal opening 114 is located within the receptacle); and the wall portion is a portion of the sidewall. (Fig. 12: the part is a one-piece component)

Regarding claim 4, Dawson teaches the system of claim 3 and further teacher wherein: the sidewall of the flow-adjustment component is cylindrical (Fig. 12); and the wall portion is rotatable relative to the housing. (paragraph 27, rotatable with respect to the housing)

Regarding claim 5, Dawson teaches the system of claim 1, and further teaches wherien the flow adjustment component and the housing are configured to exhibit a first indexed position between the open position and the closed positon. (paragraph 114, paragraph 143, paragraph 144, discrete adjustment intervals)

Regarding claim 6, Dawson teaches the system of claim 5, and further teaches wherein engagement between a mating feature disposed on an inner surface of the flow-adjustment component and a corresponding mating feature of the exterior surface of the housing set the first indexed position. (paragraph 143)

Regarding claim 7, Dawson teaches the system of claim 6, and further teaches wherein, of the mating feature and the corresponding mating feature, one is a protruding rib (paragraph 142, 143, protrusions 126) and another is a complementary recess. (Paragraphs 142, 143, notches 122, Fig. 3)

Regarding claim 16, Dawson teaches the system of claim 1, and further teaches: a tracheostomy tube (paragraphs 72, 85, the valve may be attached or removably attached to a tracheostomy tube); and a mount configured to couple between the tracheostomy tube (Fig. 1: 46, paragraph 85) and the adjustable flow tracheostomy valve. (paragraph 85)

Regarding claim 17, Dawson teaches the system of claim 1, further teaches comprising at least one of ventilator circuit (paragraph 129), a closed suctioning system, a swivel adapter, a supplemental oxygen system, or a humidification system, operatively coupled to the adjustable-flow tracheostomy valve assembly. (paragraph 129)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Persson (US 6,921,417), hereinafter Persson.
Regarding claim 8, Dawson teaches the system of claim 1, but does not teach wherein the diaphragm has a fixed portion and a movable portion, the movable portion being movable relative to the fixed portion between a closed position, at which the fixed portion and the movable portion are positioned across the interior airflow path, and an open positon, at which the movable portion is displaced to define a bypass opening exhibiting a reduced airflow restriction past the diaphragm.
However, Person teaches a tracheostomy valve (Figs. 10-14) wherein the diaphragm (Fig. 12 has a fixed portion (Figs. 10-13: 29)and a movable portion (figs. 10-13: 32), the movable portion being movable relative to the fixed portion between a closed position (Fig. 12: Col. 4:lines 45-50), at which the fixed portion and the movable portion are positioned across the interior airflow path (Figs. 10-13, Col. 4: lines 45-50), and an open positon, at which the movable portion is displaced to define a bypass opening exhibiting a reduced airflow restriction past the diaphragm. (Fig. 13, Col. 4: lines 50-55, free passage between the tracheostomy and the environment)
It would have been obvious to a person of ordinary skill in the art to have provided Dawson with the movable diaphragm of Persson in order to provide a position in which there is a free flow of air during inhalation and exhalation. (Col. 4: lines 50-55)

Regarding claim 18, Dawson teaches a method for adjusting airflow restriction for a user of a tracheostomy valve assembly (paragraphs 146, 147), the method comprising:
providing a tracheostomy valve assembly (Fig. 1: 10) having a housing (Fig. 4: 20, paragraph 85) and a diaphragm (Fig. 7: 108, paragraph 102), the housing defining an interior airflow path (Fig. 9: flow path 160), the housing having an exterior surface (Fig. 4: outside surface of 20), a distal aperture defining a distal opening (Fig. 1, Fig. 4, Fig. 9: 114) extending from the exterior surface to the interior flow path (Fig. 9: opening 114 extends into interior flow path), and a proximal aperture defining a proximal opening (Fig.9: opening at bottom of housing), the distal opening and the proximal opening communicating with the interior airflow path (Fig. 9, see airflow path 160), the diaphragm being disposed within the housing along the interior airflow path between the distal opening and the proximal opening (Figs. 8 and 9), the diaphragm being biased to a closed position to prevent air from passing the diaphragm along the interior airflow path (Fig. 9, the diaphragm rests against valve stop 76, paragraph 105), the diaphragm being configured to selectively move to an open position to enable air to be drawn into the distal opening, past the diaphragm (paragraph 41, the diaphragm opens during inhalation), and out of the proximal opening in an inhaling direction in response to a proximal side of the diaphragm being exposed to a predetermined negative air pressure applied at the diaphragm as a suction force (paragraph 137, the diaphragm 108 has a resistive force when subjected to airflow and so will open when the inhalation pressure is greater than that resistive force).

However, Person teaches a tracheostomy valve (Figs. 10-14) with an actuation surface (Figs. 10-13: 32), movably coupled to the housing (Col. 4: lines 45-55), to adjust airflow restriction through the tracheostomy valve (Figs. 10-13, Col 4: lines 45-50).
It would have been obvious to a person of ordinary skill in the art to have provided Dawson with the actuation surface of Persson in order to provide a position in which there is a free flow of air during inhalation and exhalation. (Col. 4: lines 50-55)
	
Regarding claim 20, Dawson in view of Persson teaches the method of claim 18, and Persson further teaches wherein the diaphragm (Fig. 12 has a fixed portion (Figs. 10-13: 29)and a movable portion (figs. 10-13: 32), the movable portion being movable relative to the fixed portion between a closed position (Fig. 12: Col. 4:lines 45-50), at which the fixed portion and the movable portion are positioned across the interior airflow path (Figs. 10-13, Col. 4: lines 45-50), and an open positon, at which the movable portion is displaced to define a bypass opening exhibiting a reduced airflow restriction past the diaphragm. (Fig. 13, Col. 4: lines 50-55, free passage between the tracheostomy and the environment); and the urging of the diaphragm away from the closed position comprises positioning the movable portion relative to the fixed portion of the diaphragm to adjust the airflow restriction through the tracheostomy valve assembly. (Col. 4: lines 45-50)

Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (US 2015/0083119), hereinafter Persson ‘119.
Regarding claim 9, Dawson teaches the system of claim 1 but does not disclose a first actuator slidably mounted to the housing.
 However Persson ‘119 teaches a tracheostomy valve (Fig. 1) which comprises a first actuator (Fig. 1: 121) slidably mounted to the housing (paragraph 29 rotates about the housing), the first actuator having a first contact surface disposed along the interior airflow path at a distal side of the diaphragm (Fig. 1: hook 122 contacts, diaphragm on distal side, paragraph 26);
the first actuator is movable between an engaged position, at which the first contact surface urges a corresponding portion of the diaphragm to the open position (paragraph 26, Fig. 1), and a disengaged positon (Fig. 3, paragraph 28), at which the first contact surface does not counter biasing of the diaphragm. (paragraph 28)
It would have been obvious to a person of ordinary skill in the art to have modified the tracheostomy valve of Dawson by adding the actuator mechanism as taught by Persson ‘119 to allow a person to use the device in a position where the flap will not hinder air flow so a user may exercise freely. (Paragraph 26)

Regarding claim 10, Dawson in view of Persson ‘119 teaches the system of claim 9, wherein: the first actuator has a first actuation surface disposed adjacent the exterior surface of the housing (paragraph 25, distal lid part 109); positioning of the first actuation surface repositions the first contact surface. (paragraph 25)

Regarding claim 18, Dawson teaches a method for adjusting airflow restriction for a user of a tracheostomy valve assembly (paragraphs 146, 147), the method comprising:
providing a tracheostomy valve assembly (Fig. 1: 10) having a housing (Fig. 4: 20, paragraph 85) and a diaphragm (Fig. 7: 108, paragraph 102), the housing defining an interior airflow path (Fig. 9: flow the housing having an exterior surface (Fig. 4: outside surface of 20), a distal aperture defining a distal opening (Fig. 1, Fig. 4, Fig. 9: 114) extending from the exterior surface to the interior flow path (Fig. 9: opening 114 extends into interior flow path), and a proximal aperture defining a proximal opening (Fig.9: opening at bottom of housing), the distal opening and the proximal opening communicating with the interior airflow path (Fig. 9), the diaphragm being disposed within the housing along the interior airflow path between the distal opening and the proximal opening (Figs. 8 and 9), the diaphragm being biased to a closed position to prevent air from passing the diaphragm along the interior airflow path (Fig. 9, the diaphragm rests against valve stop 76, paragraph 105), the diaphragm being configured to selectively move to an open position to enable air to be drawn into the distal opening, past the diaphragm (paragraph 41, the diaphragm opens during inhalation), and out of the proximal opening in an inhaling direction in response to a proximal side of the diaphragm being exposed to a predetermined negative air pressure applied at the diaphragm as a suction force (paragraph 137, the diaphragm 108 has a resistive force when subjected to airflow and so will open when the inhalation pressure is greater than that resistive force).
Dawson does not teach urging the diaphragm away from the closed position with an actuation surface, movably coupled to the housing, to adjust airflow restriction through the tracheostomy valve assembly. 
However, Persson ‘119 teaches a tracheostomy valve (fig. 1) with an actuation surface (Fig. 1: 119 and hook 123) which urges a diaphragm away from a closed position with an actuation surface (paragraph 26), movably coupled to the housing (paragraph 25, rotates about housing), to adjust airflow restriction through the tracheostomy assembly. (paragraph 26)
It would have been obvious to a person of ordinary skill in the art to have modified the tracheostomy valve of Dawson by adding the actuator mechanism as taught by Persson ‘119 to allow a 


Allowable Subject Matter
Claims 11-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11, 12 and 19, the prior art of record does not disclose or render obvious multiple actuations surfaces. 
Regarding claims 13-15, the prior art of record does not disclose an actuator shaft having a first end positioned outside of the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARGARET M LUARCA/Examiner, Art Unit 3785